Name: Commission Implementing Decision (EU) 2018/703 of 8 May 2018 on the compliance of the unit rate for the charging zone of Switzerland for 2015, 2016 and 2018 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2018) 2726) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: transport policy;  prices;  European organisations;  marketing;  economic geography;  air and space transport
 Date Published: 2018-05-14

 14.5.2018 EN Official Journal of the European Union L 118/16 COMMISSION IMPLEMENTING DECISION (EU) 2018/703 of 8 May 2018 on the compliance of the unit rate for the charging zone of Switzerland for 2015, 2016 and 2018 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2018) 2726) (Only the German, French and Italian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (the Agreement) (1), Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (2), and in particular Article 16(1) thereof, and to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (3), and in particular Article (17)(1)(d) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (4) and Commission Implementing Regulation (EU) No 390/2013 (5). (2) Commission Implementing Decision 2014/132/EU (6) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period, which covers the years 2015 to 2019 inclusive. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2015 submitted by the Member States to the Commission by 1 June 2014 and the unit rates for charging zones for 2016 submitted to the Commission by 1 June 2015 following the requirements of Article 9(1) and 9(2) of that Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of Eurocontrol's Performance Review Unit and Eurocontrol's Central Route Charges Office, using the data and additional information provided by the Member States and Switzerland by 1 November 2017. (5) Given that FABEC performance targets had not been found consistent with EU-wide performance targets, Commission Implementing Decision (EU) 2016/421 (7) established that unit rates for the charging zone of Switzerland for 2015 and 2016 were not compliant. (6) Switzerland, as regards Functional Airspace Block (FABEC), submitted on 30 January 2017 revised performance targets, based on corrective measures, where required, including in the key performance area of cost-efficiency for the second reference period. This submission finally allowed the Commission by Commission Implementing Decision (EU) 2017/552 (8) to declare these targets as being consistent with Union-wide performance targets. As a result, Implementing Decision (EU) 2016/421 should be repealed. (7) On the basis of the assessment of unit rates and on the basis of the consistency of FABEC performance targets, the Commission has found, in accordance with Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, that the unit rates for en route charging zones for 2015, 2016 and 2018 submitted by Switzerland are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (8) The finding and notification that unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 is without prejudice to Article 16 of Regulation (EC) No 550/2004. (9) In accordance with the last paragraph of Article 17(1), unit rates are set in national currency. The unit rates contained in this Decision are therefore presented in Swiss Franc. (10) The Commission has consulted Switzerland on this Decision, in accordance with Article 19(2) of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The 2015 unit rate of 118,97, the 2016 unit rate of 113,69 and the 2018 unit rate of 113,00 for the en route charging zone of Switzerland are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 Implementing Decision (EU) 2016/421 is repealed. Article 3 This Decision is addressed to the Swiss Confederation. Done at Brussels, 8 May 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p. 73. (2) OJ L 96, 31.3.2004, p. 10. (3) OJ L 128, 9.5.2013, p. 31. (4) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 196, 31.3.2004, p. 1). (5) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (6) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). (7) Commission Implementing Decision (EU) 2016/421 of 18 March 2016 on the non-compliance of unit rates for the charging zone of Switzerland for 2015 and 2016 under Article 17 of Implementing Regulation (EU) No 391/2013 (OJ L 75, 22.3.2016, p. 66). (8) Commission Implementing Decision (EU) 2017/552 of 22 March 2017 concerning the consistency of the targets in the key performance areas of capacity and cost-efficiency included in the revised functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 with the Union-wide performance targets for the second reference period (OJ L 79, 24.3.2017, p. 8).